Citation Nr: 0021100	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  93-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1968.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for post-traumatic stress disorder 
(PTSD) in September 1988, and the veteran did not appeal.  
The Board of Veterans' Appeals (the Board) remanded the case 
to the RO in November 1994.  At that time, the Board 
concluded that in a September 1991 rating decision, the RO 
reopened the veteran's claim based on new and material 
evidence.  The Board again remanded the claim to the RO in 
August 1997.  The Board remanded the claim to the RO a third 
time, in May 1999.  The case is now ready for final Board 
disposition.


FINDINGS OF FACT

1.  To assist the veteran in developing the evidence 
pertinent to the claim, the Board remanded the case to the RO 
in August 1997 to corroborate alleged in-service stressors 
and to thereafter conduct a VA psychiatric examination to 
render an opinion as to whether or not corroborated 
in-service stressors had caused the veteran to have PTSD 
which had been diagnosed.

2.  VA has notified the veteran on several occasions since 
November 1997, at his latest address of record, in an effort 
to accomplish the objectives of the Board's remand by having 
him submit information and evidence.

3.  The veteran failed, without adequate reason, to respond 
to VA's attempts to communicate with him and assist him in 
the development of his claim.


CONCLUSION OF LAW

By not responding to VA's requests for information and 
evidence necessary to make a decision on his claim of 
entitlement to service connection for PTSD, the veteran 
abandoned such claim.  38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  For reasons which will be discussed in detail below,  
the Board will not address the merits of his claim, in 
essence because the veteran has failed to cooperate with VA 
in developing essential evidence.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and 
regulations will then be discussed briefly.  The Board will 
then render an analysis of the claim. 

Factual background

The veteran's current claim originated when he was living in 
Florida, and it was within the jurisdiction of the St. 
Petersburg, Florida RO.    
  
As noted in the Introduction, the Board remanded the claim in 
November 1994, inter alia, so that the veteran could furnish 
a detailed statement concerning the stressors which led to 
his claimed PTSD.  The veteran responded in a VA Form 21-4138 
dated in January 1995 which gave a Florida address.  In a May 
1995 letter, the veteran informed that RO that he had moved 
to St. Paul, North Carolina.  Correspondence was sent to him 
at that address, and he responded to such correspondence.    

In May 1995, the St. Petersburg RO forwarded a synopsis of 
the veteran's statement to the U.S. Army & Joint Services 
Environmental Support Group (ESG), as the Board had 
instructed.  The ESG responded in April 1996.  In essence, 
the veteran's reports of stressors could not be verified.  
The St. Petersburg RO contacted him in September 1996, 
specifically requesting more information concerning his 
stressors.  The veteran did not respond to that letter.  The 
RO continued to send correspondence to the veteran at the St. 
Paul, NC address through April 1997 without any being 
returned as undeliverable by the United States Postal 
Service. 

The veteran's claim was denied in an April 1997 Supplemental 
Statement of the Case.  The RO specifically noted the 
veteran's failure to respond to its inquiry. 

The Board remanded the case to the St. Petersburg RO in 
August 1997 for further evidentiary development, in 
particular the development of information concerning the 
veteran's alleged stressors.  

In October 1997, the St. Petersburg RO transferred the 
veteran's claims folder to the Winston-Salem RO.  Pursuant to 
that remand, in November 1997, the RO sent the veteran a 
letter advising him to provide additional information so that 
VA could attempt to verify stressors he had alleged had 
caused him to have PTSD.  This letter was addressed to the 
veteran at an address in Barnesville, North Carolina.  The 
veteran did not respond.  

In August 1998, in furtherance of the remand objectives, the 
RO wrote the veteran, asking him several questions so that it 
could furnish his responses to a research center which was to 
attempt to corroborate stressors which the veteran had 
alleged had caused him to have PTSD.  The veteran did not 
respond to that letter.  

In November 1998, the veteran failed to report for a VA 
psychiatric examination which had been scheduled following 
the Board's August 1997 remand, in an effort to assist the 
veteran with his claim by providing medical evidence as to 
whether there was a link between corroborated stressors and 
the diagnosis of PTSD.

In December 1998, the Winston-Salem RO issued the veteran a 
Supplemental Statement of the Case in which it was 
specifically noted that the veteran had not responded to the 
RO's requests for additional information.  In a March 1999 
statement, the veteran's representative acknowledged that the 
veteran had not responded to the Winston-Salem RO's 
inquiries.  No explanation was given.  The case was thereupon 
returned to the Board.  

Since there was no source document in the claims folder 
showing that the veteran changed his address from St. Paul, 
NC to Barnesville, the Board remanded this case in  May 1999 
in order to satisfy due process concerns.  Clarification of 
the veteran's address was ordered by the Board in its May 24, 
1999 remand. 

A June 2, 1999 report of contact signed by an employee of the 
RO indicates that a telephone number for the veteran was 
obtained via AMIE records at the Fayetteville, North Carolina 
VA Medical Center.  That number was called by the RO 
employee.  A female answered the phone and stated that the 
veteran was out taking his brother to the doctor and that he 
would return.  The RO employee asked the female for the 
veteran's correct mailing address, and the female who 
answered the phone indicated that it was the Barnesville, NC 
address to which VA had been sending mail since November 1997 
and which was indicated in AMIE.  The female also stated that 
the veteran had received a large brown envelope from VA 
recently.
It does not appear that the veteran attempted to contact the 
Winston-Salem RO by telephone, either then or thereafter.

Also in June 1999, in furtherance of the remand objectives, 
the RO wrote the veteran, asking him several questions so 
that it could furnish his responses to a research center 
which was to attempt to corroborate stressors which the 
veteran had alleged had caused him to have PTSD.  The veteran 
did not respond to that letter.  

In February 2000, the RO notified the veteran about the June 
1999 letter to him and that he had the opportunity to provide 
additional evidence in support of the claim prior to its 
being returned to the Board for appellate review.  The RO 
also indicated that he should respond within 60 days, and 
that if he did not, his case would be returned to the Board, 
without further notice to him.   The veteran did not respond.  
The RO has returned the case to the Board.

Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (1999).

The provisions of 38 C.F.R. § 3.1(q) (1999) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  The provisions of 
M23-1, Part I,  § 11.03, et seq. indicate that the source 
document for any change of address is to be placed in the 
claims folder.  

Analysis

A review of the veteran's claims folder indicates that he has 
not been in direct contact with VA since 1995 and that he 
also evidently has not been in contact with his own 
representatives.  The Board will therefore consider whether 
he may be deemed to have abandoned his claim.  Se 38 C.F.R. 
§ 3.158 (1999). 

Due process

In light of the above factual background, specifically the 
June 1999 report of contact and the fact that no mail sent by 
VA to the veteran has been returned as undeliverable, it is 
clear that the veteran was given notice to his latest address 
of record of all correspondence sent to him by VA since at 
least November 1997.
The evidence leads the Board to the conclusion that VA has 
been sending the veteran's correspondence since at least 
November 1997 to his latest address of record.

While the RO did not place into the veteran's claims folder a 
copy of the source document for the veteran's change of 
address, as is required by the provisions of M23-1, Part I, 
 § 11.03, et seq., the rule of harmless error applies here.  
It is clear the veteran has been receiving mail from VA at 
the Barnesville, NC address which the RO has been using.  Cf. 
Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (error which 
is harmless may be excused, rather than corrected, where no 
specific prejudice has resulted).

Given the factual circumstances of this case, the Board finds 
that VA has properly discharged its duty to mail the veteran 
appropriate documents.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In the absence of evidence to the contrary, it can be 
presumed that the veteran received the mail VA sent him from 
November 1997 to present.   

Accordingly, the veteran was properly notified of all 
evidentiary development in which he was to participate so 
that VA could assist him with his claim, and he did not 
respond.  Furthermore, he was thereafter advised of the RO's 
decision to continue the denial of the benefits sought in 
light of his failure to cooperate, and he again failed to 
respond.

Abandonment of claim

The veteran has failed to provide VA with information which 
could be used to corroborate stressors which he alleged 
occurred in service.  He has offered no excuses for his 
failure to keep in contact with the RO.  

It was incumbent on the veteran to respond to VA's requests 
for evidence and information, 38 C.F.R. § 3.158, and it 
appears that he willingly chose not to do so.  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Court noted that 
VA's "duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." 

The evidence in its current state simply is not sufficient to 
render a decision on the veteran's claim.  As indicated 
above, PTSD has been diagnosed, but it is unclear which of 
the stressors which he reports he experienced in service 
actually occurred, and whether health care providers would 
feel that corroborated stressors would be responsible for the 
PTSD which has been diagnosed.  

The veteran has not met his obligation to submit information 
and evidence in this instance and, as a result, his claim is 
deemed to be abandoned and accordingly the appeal must be 
dismissed.  See 38 C.F.R. § 3.158(a) (1999).


ORDER

The veteran abandoned his claim of entitlement to service 
connection for PTSD; his appeal concerning such benefit is 
dismissed. 




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

